The question may be considered close and debatable; but I am of the opinion that the statute should receive that liberal construction, which will effectuate the purpose to be fairly attributed to the legislative enactment. *Page 244 
The purpose was to remove, that is, to displace, for the term of his office, the official, who has been found guilty of acts, which rendered his continuance in office prejudicial to the public interests and welfare. When section 382 of the city's charter provides for the removal by the governor of the president of a borough, upon charges and after a hearing, and, then, for filling any vacancy in the office by the board of aldermen, a fair construction of its scope and purpose, irresistibly, leads the mind to the conclusion that the appointment of the displaced official may not be the subject of consideration by the body, upon which the power is conferred to appoint to the vacant position. Doubtless, he is not disqualified, nor rendered ineligible, for public office by the action of the governor; but the power to remove from the office, as the result of proceedings under the statute, coupled with the power conferred to fill the vacancy caused by the removal, negatives the person's right to be reinstated in the office during the term for which he had been elected. To assert that the power to reinstate existed, because not restricted in words, is to make of the legislative act a vain and foolish thing.
That the People might, thereafter, nominate and re-elect him to a new and complete term of the same office does not affect the conclusion. The implied right to hold office, as an attribute of citizenship, is not negatived by holding that the official removed from office, for maladministration, under authority of a statute, may not be reinstated in his office by an exercise of the power of another department of the municipal government. The rights of citizens are subject to such limitations as the people may see fit to impose in the interests of good government and, therefore, of the public welfare. Such a restriction, as is now under consideration, consequent upon removal from office for official misconduct, is not an unreasonable one and I think it is fairly inferable from the provisions of the statute.
I, therefore, think that Judge HISCOCK is right in the conclusions that he has reached and I will agree with him and vote for the affirmance of the judgment appealed from. *Page 245